DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendment and corresponding response received on December 09, 2021 have been entered and considered herein. Claims 1-8 remain pending.
Response to Arguments/Remarks
Response to the 35 U.S.C. § 112(b) rejection regarding Claims 2-3, 5-6 is recognized (Remarks page 6-8) with the accompanied claim amendments; the rejection is withdrawn. 
Response to the 35 U.S.C. § 102 rejection (Remarks pages 8 – 11) with respect to claims 1-8 have been fully considered and are not persuasive. 
Regarding claim 1, Applicant provided the following response:
In response thereto, claim 1 is amended as: 
1. An information processing apparatus comprising: a processor configured to execute first acquisition processing for acquiring, from a first recognizer, a first recognition result and a first recognition probability on target data, execute second acquisition processing for acquiring, from a second recognizer, a second recognition probability on the first recognition result acquired from the first recognizer, and execute control for determining which of first processing and second processing with a necessary human workload greater than in the first processing is to be executed for the first recognition result based on the first recognition probability and the second recognition probability, wherein the second recognizer obtains a plurality of recognition result candidates, the processor acquires one of the plurality of recognition result candidates as the second recognition probability from the second recognizer, wherein the one of the plurality of recognition result candidates is the same as the first recognition result. (Emphasis Added) 

Applicant respectfully submits that Yoshinobu fails to disclose the features emphasized above. 
Regarding the feature "execute second acquisition processing for acquiring, from a second recognizer, a second recognition probability on the first recognition result acquired from the first recognizer", the Office Action asserts that the second recognition unit 12 of the Yoshinobu discloses this feature (Figs 1, 2, 3A, 3B and 1 [0025]-[0029], [0041], [0050]-[0053])). However, as described in paragraph [0025], the second recognition unit 12 is configured to obtain text outside a specific area (search box) ("The second recognition unit 12 may perform the character recognition process on the entire received image, or target an area outside the area specified as the character recognition process target by the first recognition unit 11 described above", P[0025], translation provided below). In Yoshinobu, the second recognition unit 12 does not acquire a recognition probability on the recognition result of the first recognition unit 11, because these units 11, 12 does not perform recognition process on the same region of the received image. 

As cited by Applicant, Yoshinobu et al (JP 2014/120032) teaches the “second recognition unit 12 may perform the character recognition process on the entire received image”, which includes the character recognition process area performed by the first recognition unit 11 (¶ [0025]). Yoshinobu et al indicates the second recognition unit 12 may, in the alternative to performing the character recognition process on the entire received image including the character recognition process area performed by the first recognition unit 11, target an area outside the area specified by the first recognition unit (¶ [0025]), as Applicant relies upon. An alternative processed area does not negate the primary processed area. Therefore, Yoshinobu et al discloses both the first 11 and second 12 recognition units perform recognition processing on the same region of the received image.
Applicant’s argument that Yoshinobu et al does not teach the first and second recognition units do not perform recognition processing on the same region of the received image is not persuasive.
Applicant further argues:
In addition, the second recognition unit 12 mainly searches for specific text ("the advertisement message Tx I") to obtain corresponding advertisement information, such as voice recognition, etc. (paragraph [0026], translation provided below). 
[0 0 2 5] In addition, the second recognition unit 12 illustrated in FIG. 1 acquires text included in the received image by executing character recognition processing on at least a part of the image received from the image input device 1. The second recognition unit 12 may perform the character recognition process on the entire received image, or target an area outside the area specified as the character recognition process target by the first recognition unit 11 described above. Character recognition processing may be executed. For example, the second recognition unit 12 performs a character recognition process on the area outside the search window Ri of the image shown in FIG. 2 to show a recognition result corresponding to the advertisement message Txl displayed as a telop. Get the text. 
[0 0 2 6] In addition, when a sound accompanies an image, the image input apparatus 1 inputs the sound accompanying the image to the second recognition unit 12 together with the above-described image. For example, the image input apparatus 1 may input the advertisement message Tx1 shown in FIG. 2 or the read-out voice of the search keyword as the voice accompanying the image shown in FIG. In this case, the second recognizing unit 12 may perform a speech recognition process for the sound accompanying the image instead of the character recognition process for the image, or target the character recognition process for the image and the above-described sound. Both of the voice recognition processing may be performed. 

Examiner respectfully disagrees. 

Applicant’s argument that the second recognition unit 12, disclosed by Yoshinobu et al, does not perform image recognition processing of the received image is not persuasive.
Applicant further argues:
Regarding the feature "the processor acquires one of the plurality of recognition result candidates as the second recognition probability from the second recognizer, wherein the one of the plurality of recognition result candidates is the same as the first recognition result" as recited in amended claim 1, Yoshinobu discloses that the correction unit 14 determines that the certainty factor of the jth character of the similar character string detected corresponding to the morpheme is higher than the certainty factor of the jth character from the top of the morpheme included in the candidate character string", P[0052]. However, Yoshinobu fails to disclose that the processor acquires one of the plurality of recognition result candidates as the second recognition probability from the second recognizer, and the one of the plurality of recognition result candidates is the same as the first recognition result. 
[0051] In the example of FIG. 3, the correction unit 14 replaces the first character "' " of the candidate character string "Fujita Foods" with the first character "Wealth" of the similar character string "Fujita" detected from the text. The character string "Fujita Foods" indicating the correct search keyword can be obtained.
[0052] Similarly, the correction unit 14 determines that the certainty factor of the jth character of the similar character string detected corresponding to the morpheme is higher than the certainty factor of the jth character from the top of the morpheme included in the candidate character string. If it is larger, the candidate character string can be corrected by executing the character replacement described above. Here, the variable j is a natural number equal to or less than the number of morpheme characters included in the candidate character string. 
[0053] The corrected candidate character string includes a character recognition result obtained by the first recognition unit 11 for the target character string displayed in the predetermined area, and a portion representing at least a part of the target character string outside the predetermined area. Of the character recognition results obtained by the second recognizing unit 12, the higher certainty factor is reflected. 
Therefore, Yoshinobu does not anticipate "execute second acquisition processing for acquiring, from a second recognizer, a second recognition probability on the first recognition result acquired from the first recognizer" and "the processor acquires one of the plurality of recognition result candidates as the second recognition probability from the second recognizer, wherein the one of the plurality of recognition result candidates is the same as the first recognition result", as amended in claim 1. Reconsideration and withdrawal of the anticipation rejection under 35 U.S.C. 102(a)(1) are respectfully requested. 

Examiner respectfully disagrees. 
As discussed above, Yoshinobu et al (JP 2014/120032) teaches the “second recognition unit 12 may perform the character recognition process on the entire received image”, which would include the character recognition process area performed by the first recognition unit 11 (¶ [0025]). The use of probability to determine the likelihood the results the second recognition unit 12 matches the first recognition unit 11 is incorporated in the analysis (¶ [0032]-[0033]):
…Therefore, the second recognition unit 12 uses the recognition result obtained by the character recognition process performed by the first recognition unit 11 for the inside of the search window R1 as a result of the character recognition process for the region outside the search window R1. In comparison, a recognition result with a high certainty factor can be acquired.
Therefore, if a character string representing a word or the like included in the search keyword can be detected from the text obtained by the second recognition unit 12, the candidate character string obtained by the first recognition unit 11 is complemented using the detected character string…
Yoshinobu et al describe a detection unit 13 to improve the recognition accuracy by comparing the results of the first recognition unit 11 and the second detection unit 12 (¶ [0034], [0044], [0046]):
The character recognition device 10 shown in FIG. 1 complements the candidate character string obtained by the first recognition unit 11 with the text obtained by the second recognition unit 12, thereby applying a predetermined region in the image. In order to improve the recognition accuracy of the displayed character string, a detection unit 13 and a correction unit 14 are included.

The detection unit 13 illustrated in FIG. 1 calculates, for example, the number of characters common between the candidate elements e1 and e2 illustrated in FIG. 3A and each of the morphemes m1 to m3 illustrated in FIG. By counting each, the similarity between each of the candidate elements e1 and e2 and each of the morphemes m1 to m3 is evaluated. In addition, the detection unit 13 compares each count value obtained for each morpheme m1 to m3 with a predetermined number (for example, 2), so that each morpheme m1 to m3 is similar to each of the candidate elements e1 and e2. 

In this way, the detection unit 13 uses the same word as the word included in the character string displayed in the predetermined area that is the recognition target of the first recognition unit 11 from the text obtained by the second recognition unit 12. A character string indicating the result of character recognition can be detected.

The correction unit 14 disclosed by Yoshinobu is a step performed beyond steps claimed in Applicant’s claims and is used “when the certainty factor of the corresponding character of the similar character string detected by the detection unit 13 is higher than the certainty factor of each character included in the candidate character string, the correcting unit 14 performs the character in the candidate character string” (¶ [0049]). Although ¶ [0051]-[0053] were not exclusively cited to for any elements, the citation was referenced to further emphasize that the characters detected by the first 11 and second 12 recognition units are compared with a probability analysis. For ease of analysis, this citation was removed.
Applicant’s argument that Yoshinobu does not teach "execute second acquisition processing for acquiring, from a second recognizer, a second recognition probability on the first recognition result acquired from the first recognizer" and "the processor acquires one of the plurality of recognition result candidates as the second recognition probability from the second recognizer, wherein the one of the plurality of recognition result candidates is the same as the first recognition result” is not persuasive.
Applicant further argues:
Regarding independent claim 7, for the same rationales set forth above for traversal of claim 1, claim 7 overcomes the anticipation rejections of the Office. 
Since claims 2-6 and 8 depend on claim 1, these claims overcome the anticipation rejections of the Office as a matter of law. 

Examiner respectfully disagrees. 
As discussed above, Yoshinobu (JP 2014/120032) teaches every element of independent Claim 7, as amended, for the same reasons set forth above regarding independent Claim 1. No additional arguments are presented by Applicant.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshinobu (JP 2014120032).
Regarding Claim 1, Yoshinobu et al teach an information processing apparatus (character recognition device 10; Fig 1, 2, 11 and ¶ [0016]-[0017], [0183]-[0184]) comprising: a processor (character recognition device 10 is realized using computer device 20 including processor 21; Fig 11 and ¶ [0184]-[0187]) configured to execute first acquisition processing for acquiring, from a first recognizer (first recognition unit 11 performs target character recognition processing; Fig 1 and ¶ [0017]-[0020]), a first recognition result and a first recognition probability on target data(first recognition unit 11 will identify the target character string and a plurality of recognition results and probability (certainty) of character recognition result; Figs 1, 2, 3A, 3B and ¶ [0019]-[0024]), execute second acquisition processing for acquiring, from a second recognizer (second recognition unit 12 performs character recognition processing; Fig 1 and ¶ [0017], [0025]), a second recognition probability [[for]] on the first recognition result acquired from the first recognizer (a second recognition unit 12 will identify characters in the entire image, which includes the region analyzed by the first recognition unit 11, and probability (certainty) of results, which are then compared from the first and second recognition units; Figs 1, 2, 3A, 3B and ¶ [0025], [0032]-[0033]), and execute control for determining which of first processing and second processing with a necessary human workload greater than in the first processing is to be executed for the first recognition result based on the first recognition probability and the second recognition probability (the detection unit 13 will detect the certainty (probability) of identifying the character in each of the first 11 and second 12 recognition unit to quickly and accurately identify characters and character strings with processing greater than the equivalent of processing by a person to identify and compare characters of interest in an image; Figs 1, 2, 3A, 3B and ¶ [0019], [0037], [0044]-[0046]), wherein the second recognizer obtains a plurality of recognition result candidates (the second recognition unit 12 identifies multiples characters in the results; Figs 1, 2 and ¶ [0025], [0031]-[0033]), the processor acquires as the second recognition probability from the second recognizer, wherein (the processor will execute the character recognition device 10 to determine the character recognition result obtained by the second recognizing unit 12 when the certainty factor is higher in the second character results using the detection unit 13 after comparing the character identified by the first recognition unit 11 and the second recognition unit 12; Figs 1, 2, 3A, 3B and ¶ [0037], [0044]-[0047]).
Regarding Claim 2, Yoshinobu et al teaches the information processing apparatus according to claim 1 (as described above), wherein, when the processor is configured to execute control for determining which of first processing and second processing is to be executed for the first Application No.: 16/851,110recognition result  (character recognition device 10 is realized using computer device 20 including processor 21; Fig 11 and ¶ [0184]-[0187]), the first processing is executed in a case where the first recognition probability is higher than a first threshold value and the second recognition probability is higher than a second threshold value, and the second processing is executed otherwise (the detection unit 13 will detect the certainty (probability) of identifying the character in each of the first 11 and second 12 recognition unit and the first recognition result will be selected if the first recognition result probability is higher than the second recognition result probability (thereby creating a threshold for the first recognition result probability), with the second recognition result certainty based on a predetermined threshold, otherwise the second recognition result will be selected; Figs 1, 2, 3A, 3B and ¶ [0037], [0044]-[0047]).  
Regarding Claim 3, Yoshinobu et al teaches the information processing apparatus according to claim 1 (as described above), wherein, in the first acquisition processing, a plurality of candidates of the first recognition result on the target data and a first candidate recognition probability as a recognition probability for each candidate are acquired from the first recognizer (first recognition unit 11 will identify the target character string and a plurality of recognition results and probability (certainty) of character recognition result; Figs 1, 2, 3A, 3B and ¶ [0019]-[0024]), in the second acquisition processing, for each candidate, a second candidate recognition probability as a recognition probability for the candidate on the target data is acquired from the second recognizer (a second recognition unit 12 will identify characters in the entire image, which includes the region analyzed by the first recognition unit 11, and probability (certainty) of results, which are then compared from the first and second recognition units; Figs 1, 2, 3A, 3B and ¶ [0025], [0032]-[0033]), and when the processor is configured to execute control for determining which of first processing and second processing is to be executed for the first recognition result (character recognition device 10 is realized using computer device 20 including processor 21; Fig 11 and ¶ [0184]-[0187]), in a case where there is a candidate, of which the first candidate recognition probability is higher than a first threshold value and the second candidate recognition probability is higher than a second threshold value, among the plurality of candidates, the first processing is executed on the candidate (the detection unit 13 will detect the certainty (probability) of identifying the character, with a plurality of potential identified characters each with a certainty rating, in each of the first 11 and second 12 recognition unit and the first recognition result will be selected if the first recognition result probability is higher than the second recognition result probability (thereby creating a threshold for the first recognition result probability), with the second recognition result certainty based on a predetermined threshold, otherwise the second recognition result will be selected; Figs 1, 2, 3A, 3B and ¶ [0037], [0044]-[0047]).  
Regarding Claim 4, Yoshinobu et al teaches the information processing apparatus according to claim 1 (as described above), wherein, the first recognizer recognizes a text string represented by a text string image as the target data and obtains the recognized text string as the first recognition result (first recognition unit 11 will identify the target character string in a first character recognition result; Figs 1, 2, 3A, 3B and ¶ [0019]-[0024]), and the second recognizer recognizes a text represented by the text image for each text image included in the text string image (a second recognition unit 12 will identify characters in the entire image as a second character recognition result; Figs 1, 2, 3A, 3B and ¶ [0025], [0032]-[0033]), and obtains, as the second recognitionDocket No.: 099003-US-348Application No.: 16/851,110 probability, a recognition probability for a recognition result representing a text corresponding to the text image in the text string represented by the first recognition result among a plurality of recognition results for the text image (a second recognition unit 12 will identify characters in the entire image, which includes the region analyzed by the first recognition unit 11, and probability (certainty) of results, which are then compared from the first and second recognition units; Figs 1, 2, 3A, 3B and ¶ [0025], [0032]-[0033], [0044]-[0047]).  
Regarding Claim 5, Yoshinobu et al teaches the information processing apparatus according to claim 1 (as described above), wherein, when the processor is configured to execute control for determining which of first processing and second processing is to be executed for the first recognition result (character recognition device 10 is realized using computer device 20 including processor 21; Fig 11 and ¶ [0184]-[0187]), the first processing is executed in a case where the first recognition probability is higher than a first threshold value and the second recognition probability for each text in the text string represented by the first recognition result is higher than a second threshold value, and the second processing is executed otherwise (the detection unit 13 will detect the certainty (probability) of identifying the character in character string in each of the first 11 and second 12 recognition unit and the first recognition result will be selected if the first recognition result probability is higher than the second recognition result probability (thereby creating a threshold for the first recognition result probability), with the second recognition result certainty based on a predetermined threshold, otherwise the second recognition result will be selected; Figs 1, 2, 3A, 3B and ¶ [0036], [0044]-[0047]).  
Regarding Claim 6, Yoshinobu et al teaches the information processing apparatus according to claim 1 (as described above), wherein, in the first acquisition processing, a plurality of candidates of the first recognition result on the target data and a first candidate recognition probability as a recognition probability for each candidate are acquired from the first recognizer (a first recognition unit 11 will identify the target character string and a plurality of recognition results and probability (certainty) of character recognition result; Figs 1, 2, 3A, 3B and ¶ [0019]-[0024]), in the second acquisition processing, for each candidate, a second candidate recognition probability as a recognition probability for each text in the text string of the candidate on the target data is acquired from the second recognizer (a second recognition unit 12 will identify  a plurality of recognition results and probability (certainty) of each character recognition result in the candidate character string; Figs 1, 2, 3A, 3B and ¶ [0025], [0032]-[0033], and when the processor is configured to execute control for determining which of first processing and second processing is to be executed for the first recognition result (character recognition device 10 is realized using computer device 20 including processor 21; Fig 11 and ¶ [0184]-[0187]), in a case where there is a candidate, of which the first candidate recognition probability is higher than a first threshold value and the second candidate recognition probability for each text is higher than a second threshold value, among the plurality of4Customer No.: 31561 Docket No.: 099003-US-348candidates, the first processing is executed on the candidate (the detection unit 13 will detect the certainty (probability) of identifying the character, with a plurality of potential identified characters each with a certainty rating, in each of the first 11 and second 12 recognition unit and the first recognition result will be selected if the first recognition result probability is higher than any of the second recognition result candidate character certainty (thereby creating a threshold for the first recognition result probability), with the second recognition result certainty based on a predetermined threshold, otherwise the second recognition result will be selected; Figs 1, 2, 3A, 3B and ¶ [0036]-[0047]).  
Regarding Claim 7, Yoshinobu et al teaches a non-transitory computer readable medium storing a program that causes a computer to execute processing for executing first acquisition processing (the computer device 20 includes a processor 21 to execute character recognition device 10 sored on the memory 22; Figs 1, 11 and ¶ [0185]-[0188], [0091]) for acquiring, from a first recognizer, (first recognition unit 11 performs target character recognition processing; Fig 1 and ¶ [0017]-[0020]), a first recognition result and a first recognition probability on target data(first recognition unit 11 will identify the target character string and a plurality of recognition results and probability (certainty) of character recognition result; Figs 1, 2, 3A, 3B and ¶ [0019]-[0024]), execute second acquisition processing for acquiring, from a second recognizer (second recognition unit 12 performs character recognition processing; Fig 1 and ¶ [0017], [0025]), a second recognition probability [[for]] on the first recognition result acquired from the first recognizer (a second recognition unit 12 will identify characters in the entire image, which includes the region analyzed by the first recognition unit 11, and probability (certainty) of results, which are then compared from the first and second recognition units; Figs 1, 2, 3A, 3B and ¶ [0025], [0032]-[0033]), and executing control for determining which of first processing and second processing with a necessary human workload greater than in the first processing is to be executed for the first recognition result based on the first recognition probability and the second recognition probability (the detection unit 13 will detect the certainty (probability) of identifying the character in each of the first 11 and second 12 recognition unit to quickly and accurately identify characters and character strings with processing greater than the equivalent of processing by a person to identify and compare characters of interest in an image; Figs 1, 2, 3A, 3B and ¶ [0019], [0037], [0044]-[0046]), wherein the second recognizer obtains a plurality of recognition result candidates (the second recognition unit 12 identifies multiples characters in the results; Figs 1, 2 and ¶ [0025], [0031]-[0033]), the computer acquires as the second recognition probability from the second recognizer, wherein (the computer processor will execute the character recognition device 10 to determine the character recognition result obtained by the second recognizing unit 12 when the certainty factor is higher in the second character results using the detection unit 13 after comparing the character identified by the first recognition unit 11 and the second recognition unit 12; Figs 1, 2, 3A, 3B and ¶ [0037], [0044]-[0047]).
Regarding Claim 8, Yoshinobu et al teaches the information processing apparatus according to claim 1 (as described above), wherein, the first recognition result has the highest recognition probability among recognition results on the target data from the first recognizer (the detection unit 13 will detect the certainty factor (probability) of identifying the target character, with a plurality of potential identified characters each with a certainty rating and determine the certainty factor to be the highest in a character detected by the first recognition unit 11; Figs 1, 2, 3A, 3B and ¶ [0036], [0044]-[0047]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al (CN 108345880) teaches a system and method for character recognition using a first and second recognizer and obtaining a number of results that are compared to a threshold.
Li et al (CN 110134792) teaches a text recognition method and device including obtaining a plurality of text and using a first distribution and a second distribution to recognize the text.
Yang et al (WO 2019076191) teaches a keyword extraction method and determining the degree of the keyword matching target text according to subject similarity.
Lin et al (US 10445569) teaches a system and method for character recognition using a first and second recognizer and a confidence value for each word used to determine the likelihood of accuracy.
Cao et al (CN 110032920) teaches a character identification matching method and apparatus that matches characters to a string of characters to identify words and incorporates threshold analysis to identify correct characters.
Annis et al (US PG PUB 2018/0189592) teaches a system and method for iterative OCR including first- and second-character identification and associated confidence level and threshold to identify.
Collett et al (US PG PUB 2018/0260652) teaches a method for optical character recognition using character string in a text image with a first and second OCR engine, each with an associated probability to identify a segment of the character string.
Rivard (US 10176399) teaches a method and apparatus for optical character recognition including character matching of image to a candidate string of characters.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667